Opinion by
Me. Chief Justice Bean.
The foregoing instruction, it seems to us, was erroneous. The manifest effect of it, under the evidence, was that, though the defendant Maloney had made no contradictory statements as to the party from whom he received the property, or as to how he came into possession thereof, yet if at one time he said he paid therefor ten dollars, in addition to three ponies, and at another time only eight dollars, and at one time said he made the trade between ten and eleven o’clock in the morning, and at another time about noon, such statements would tend, as a matter of law, to show, not only that his possession was unlawful, but so likewise was the possession of his codefendant, who had made no statements whatever concerning the matter. False and contradictory statements by a defendant in explanation of his possession of stolen property are competent evidence against him, but the effect and value thereof, and what they tend to prove, is for the jury, not the court. The competency of such evidence is one thing, and what it shows or tends to show is another and quite a different thing. The former is a question for the court, and the latter exclusively for the jury. In this case any contradiction or discrepancy in the various statements made by Maloney as to how he acquired possession of the property was competent evidence to be weighed by the jury, along with all the other evidence in the case, in determining his guilt or innocence; but it was error in the court to instruct them that it tended to show guilt or unlawful possession. The inference, if any, to be drawn from such evidence, and the weight to be given to it, was for the jury, and the court could not by way of *56instruction tell them that any particular inference was warranted from such testimony. False or contradictory statements do not as a matter of law tend to show guilt, but the inference or presumption to be drawn therefrom is one of fact for the jury. Where the law fixes the weight or effect of evidence, the court may declare it to the jury; but where the guilt of the defendant is sought to be proven, not directly by the facts shown, but by inferences therefrom, the court cannot select out a particular item of evidence and instruct the jury that it tends to prove or disprove the main fact, without invading the province of the jury, whose duty it is to give such facts or circumstances the weight they are entitled to in the light of all the evidence in the case. The instruction as given was, we think, error, and for this reason the case must be reversed and a new trial ordered.
There are numerous other assignments of error in the record, but the only one relied on for a reversal is the definition of a “reasonable doubt,” which is perhaps subject to some verbal criticism. Whether, however, it contains reversible error is unnecessary to consider, in view of a new trial, and what was said about the better practice in such cases in State v. Morey, 25 Or. 255-7 (35 Pac. 655, 36 Pac. 573). Judgment reversed and new trial ordered.
Reversed.